COATS, Judge,
concurring.
I concur with the conclusion that the state cannot compel Dr. Wetherhorn to testify in front of the grand jury concerning his treatment of R.H. where the psychotherapist/patient privilege has been claimed. However, I am concerned that the majority opinion could be read as indicating that a psychotherapist’s testimony could be compelled in a child protection proceeding initiated under Title 47. This is an issue which we do not reach.
In a case involving the interpretation of a privilege, there is an argument that we should attempt to define the exact nature of the privilege so that those who are affected by it will know its scope. To the extent that a patient of a psychotherapist does not know whether his communications to the psychotherapist will be confidential, the patient will be intimidated in revealing confidential information. However, in the case before us several factors work against deciding to what extent Dr. Wetherhorn can be compelled to testify in a Title 47 proceeding. First, Dr. Wetherhorn and R.H. have indicated no opposition to having Dr. Wetherhorn testify in a Title 47 proceeding. Thus, in the case before us no one has briefed or argued the position that Dr. Wetherhorn should not testify in a Title 47 hearing or that his testimony should be limited. Second, except in delinquency matters and waivers of children’s court jurisdiction, this court has no jurisdiction over Title 47 cases. AS 22.07.020(3).
There appear to be some significant issues which this court would have to deal with before we decided that a psychotherapist could be compelled to testify in a Title 47 proceeding. First, AS 47.17.060 states that “the physician-patient ... privilege is [not] a ground for excluding evidence regarding a child’s harm, or its cause, in a judicial proceeding related to a report under this chapter.” [Emphasis supplied.] There is certainly an argument that the physician/patient privilege referred to in AS 47.17.060 is not the same as the psychotherapist/patient privilege. See Allred v. State, 554 P.2d 411, 415 n. 7 (Alaska 1976) (finding that the physician/patient privilege codified in former Civil Rule 43(h)(4) would not extend to cover communications to a psychiatric social worker). The majority discusses this issue. See supra note 8. Assuming that the legislature intended to have AS 47.17.060 abrogate the psychotherapist/patient privilege, there is a related issue of whether the legislature has complied with Leege v. Martin, 379 P.2d 447, 451 (Alaska 1963).1
Second, assuming that AS 47.17.060 applies to abrogate the psychotherapist/patient privilege, there is an issue of whether the psychotherapist can be required to do anything more than file a report. This question addresses the scope of what the psychotherapist must report and the nature of the testimony which the state can compel. Compare State v. Andring, 342 N.W.2d 128 (Minn.1984); People v. Stritzinger, 34 Cal.3d 505, 194 Cal.Rptr. 431, 668 P.2d 738 (Cal.1983) (cases holding psychotherapist/patient privilege abrogated in criminal child abuse prosecutions by child abuse reporting statutes only to extent permitting evidentiary use of information contained in initial abuse report) with State v. Brydon, 626 S.W.2d 443 (Mo.App.1981); State v. Fagalde, 85 Wash.2d 730, 539 P.2d 86 (1975) (cases holding psychotherapist/patient privilege completely abrogated in criminal child abuse prosecution by child abuse reporting statutes).
Finally, before we could decide that the state can compel a psychotherapist to testify in a hearing initiated under Title 47, there are some difficult policy arguments which we would have to face. Certainly no one favors child abuse or withholding information concerning child abuse. However, the court accepts the policy argument that if the psychotherapist/patient privilege were eliminated in criminal cases concerning child abuse, people who in the past had committed acts of child abuse would not seek the help of a psychotherapist because they would fear that the psychotherapist would testify against them in a criminal case. It appears to me that the same policy argument would apply if the testimony of the psychotherapist could be used, for instance, in a proceeding under Title 47 .to terminate parental rights. Therefore I want to make it clear that the court is not *284deciding the issue of whether the state can compel the testimony of a psychotherapist in an action initiated under Title 47.

. Children’s Rule 13 provides in pertinent part:
(b) Physician-Patient Privilege Inapplicable.The testimony of a treating physician or nurse concerning the physical, mental, or emotional state of a child, his parents, guardian, or custodian shall be admitted into evidence, in the court’s discretion, where such testimony appears to the court to be relevant to the proper exercise of the court's jurisdiction.
The psychotherapist/patient privilege is not referred to in the children’s rules.